Houck, J.
This is a proceeding in error in which it is sought to reverse the judgment of the common pleas court of this county.
The plaintiffs below, Daisy D. Croft and others, brought suit against T. B. Mateer, as executor of Elmer E. Price, and others, the defendants below, alleging in a second amended petition that certain language used in the last will and testament of Jacob L. Klinefelter, deceased, with reference to the disposal of the real estate of which he died seized, and a part of which is now claimed by Lillie E. Price as the surviving widow of Elmer E. Price, deceased, is ambiguous, and praying for a construction of same; also for an order and decree in partition of the real estate described in the petition.
*14The defendants below filed an answer, being in substance a general denial.
Two grounds of error are relied upon by plaintiffs in error:
1. That the court below erred in holding that the language of the will in question is ambiguous.
2. That the court erred in the admission of certain testimony.
Let us determine whether or not the language in the will is ambiguous. The provision of the will' under consideration is as follows:
“I give and devise to my beloved wife in lieu of her dower the farm on which we now reside, and other lands in North Bloomfield township, containing in all about two hundred and fifteen acres, during her natural life, and all the stock, household goods, furniture, provisions and all other goods and chattels which may be thereon at my decease, during her natural life as aforesaid.
“I do hereby after the decease of myself and wife and my debts are paid, I desire the balance to be given to my grandson, Elmer E. Price.”
By ambiguity is meant that the words are capable of more senses than one; that there is an indistinctness or uncertainty of meaning in the language used.
Ambiguities are of two kinds, patent and latent.
A patent ambiguity is one which appears on the face of the language or the instrument; as occurs when the expressions of the language or instrument are so defective that a court which is obliged to place a construction upon them can not, placing itself in the situation of the one making them, ascertain therefrom his intention.
*15A latent ambiguity is one which does not appear on the face of the language used, or the instrument being considered; it exists when the words apply equally well to two or more different subjects or things.
We think that extrinsic evidence can not be used, and is not proper, where the instrument or language upon its face shows no uncertainty of intention ; but where it is insensible unless this borrowed light is thrown upon it, the same may be resorted to in order to ascertain the intention of the one making the instrument.
From an examination of the words and language used by said testator can his intention be determined? We think so. If we give the words and language used the plain and common meaning applicable to same, we think the claim that upon their face they are ambiguous and not of plain meaning is not well founded.
What meaning does the language convey? To us it seems clear, plain and explicit that the testator intended to and thereby did convey the real estate in question and all his property described in said provision of the will to his wife, during her natural life, and after his decease, and the payment of his debts, and the death of his wife, all that remained of all the property described in said provision of his will was to go to and be the property of Elmer E. Price. We are of the opinion that it was prejudicial error for the ■ court below to hold otherwise.
We think that the claim of defendants in error that the paper writing reputed to be a deed, and covering the real estate in this action, is not sup*16ported either in fact or law, because it does not conform to the requirements of Section 8510, General Code, which provides:
“A deed, mortgage, or lease of any estate or interest in real property, must be signed by the grantor, mortgagor, or lessor, and such signing be acknowledged by the grantor, mortgagor, or lessor, in the presence of two witnesses, who shall attest the signing and subscribe their names to the attestation.”
It is admitted by the parties to this suit that there was but one subscribing witness to said paper writing. Therefore, it not being executed in compliance with law, it does not have the effect and force of a deed, and is not a deed.
We think there was prejudicial error in the court below in permitting this paper writing to be admitted in evidence, and in holding that it was a deed.
' The second amended petition alleges “that said deeds [one being the deed in question] were delivered to one George R. Hosier, to be delivered by him to the grantees therein at the death of said Jacob L. Klinefelter and Catherine Klinefelter, his wife, or the survivor of them.”
We have carefully read the testimony of every witness, as appears in the record of this case, and we fail to find any proof whatever in support of said allegation. In the first place, the paper writing in question was not executed as required by law, and therefore is not a deed. In the second place, if it had been so executed and was in fact a deed, there is an absence of proof showing or even tending to show that it was delivered in escrow.
*17From what has already been said it of necessity follows that we find prejudicial error in the record, and that the judgment of the common pleas court should be reversed. It also follows that the cross-petition in error of the defendants in error should be dismissed, and the same is hereby done.

Judgment of the common pleas court reversed, and cause remanded.

Shields, J., and Ferneding, J. (sitting in place of Powell, J.), concur.